FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALAN NESS; ALMA TOWNSEND;                       No. 12-16635
MAURICE BASHEER; BOB TIDD;
BRIAN SEXSON; BRUCE MACBRIDE;
CAMIE MURAD; CHERYL BAILAR;                     D.C. No. 3:12-cv-00987-CRB
DEBRA REIN; DERRICK SANDERS;
DIANE GRUBIC; DONALD PEDEN;
DOUGLAS POWERS; EDITH
RESTAURO; ERIC CUTLER; GLORIA                   MEMORANDUM *
MELO; GREG TOWNSEND; HAERLY
HUNTER; JEAN HUNTER; JAMES
ALAURIA; JAMES PETERSON; JOHN
BOOTH; JOHN CHARLSON; JOSEPH
CHAVOEN; KAREN NIERHAKE;
KENNETH SIMONSEN; LAURA
WALDHEIM; LYNN KIMBERLY;
MALCOLM TURNER; MARK
CHASTEEN; MARK LILLY; MELISSA
WIDLUND; MICHAEL WALDHEIM;
MICHAEL WIEDERRHOLD; PATRICK
MARTINEZ; HEATHER MARTINEZ;
RAUL PERNETT; ROBERT GRAHAM;
SCOTT J. ARMSTRONG; SONIKA
TINKER; STEPHANIE LANDEN; TIM
WILDLUND; TOM BEINAR; TRACI
GEHM; TRAVIS LEAGE; WALTER
GRUBIC; WILLIAM BARBER,

              Plaintiffs - Appellants,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

KAMALA D. HARRIS, Attorney General;
BENJAMIN G. DIEHL; JAMES TOMA;
BLITHE LEECE, THOMAS LAYTON,

             Defendants - Appellees.



MITCHELL J. STEIN; MITCHELL J.                 No. 12-16950
STEIN & ASSOCIATES, LLP,
                                               D.C. No. 3:12-cv-00985-CRB
             Plaintiffs - Appellants,

  v.

KAMALA D. HARRIS, Attorney General;
BENJAMIN G. DIEHL; JAMES TOMA;
BLITHE LEECE; THOMAS LAYTON,

             Defendants - Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                            Submitted June 11, 2013 **
                             San Francisco, California




       **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and PIERSOL, Senior
District Judge.***

                                            I

      In No. 12-16950, Mitchell J. Stein appeals from an order dismissing his 42

U.S.C. § 1983 action on the basis of Younger v. Harris, 401 U.S. 37 (1971).

District courts are required to abstain from jurisdiction and dismiss the suit under

“Younger where: (1) state proceedings are ongoing [at the time the federal suit is

filed]; (2) important state interests are involved; and (3) the plaintiff has an

adequate opportunity to litigate federal claims in the state proceedings.” Canatella

v. California, 304 F.3d 843, 850 (9th Cir. 2002). The underlying Attorney

General’s civil enforcement action against Stein and the State Bar’s assumption

proceedings satisfy these criteria. See Middlesex Cnty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 431–35 (1982). Stein has not shown that the state

actions are inadequate for him to raise any constitutional or other federal claims he

may have. See id. at 435–36.




        ***
              The Honorable Lawrence L. Piersol, United States District Judge for
for the District of South Dakota, sitting by designation.

                                            3
                                           II

      In No. 12-16635, Stein and some of his former clients appeal the denial of “a

temporary restraining order and order to show cause regarding preliminary

injunction.” Our disposition of the appeal from the final judgment of dismissal in

No. 12-16950 renders the propriety of preliminary relief moot. See Taylor v.

United States, 181 F.3d 1017, 1022 n.9 (9th Cir. 1999) (en banc); Mt. Graham Red

Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992).

      No. 12-16950 AFFIRMED; No. 12-16635 DISMISSED.1




      1
          All outstanding motions for judicial notice are denied as unnecessary.


                                           4